This case is an appeal from a judgment of the superior court in a proceeding in certiorari to review the proceedings of the board of supervisors of Orange County, whereby the Newbert Protection District was organized under the act approved February 23, 1907. (Stats. 1907, p. 16.)
The points raised are substantially the same as those considered and decided by this court in Keech v. Joplin, ante, p. 1, [106 P. 222]. The appeal purports to have been taken directly to the supreme court. For the reasons given in the opinion in Keech v. Joplin, it should have been taken to the district court of appeal. That court has the appellate jurisdiction in certiorari proceedings.
It is ordered that this cause be transferred to the district court of appeal of the second district for further proceedings.